Citation Nr: 1018425	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  09-25 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for paranoid 
schizophrenia.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected sinusitis with headaches (hereinafter 
sinusitis).

3.  Entitlement to a compensable evaluation for service-
connected residuals of a nasal fracture.

4.  Entitlement to a compensable evaluation for service-
connected hemorrhoids.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from October 1952 to 
September 1954 and from October 1954 to May 1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  

The Veteran's October 2008 request for a hearing with a 
Decision Review Officer was withdrawn on behalf of the 
Veteran by his representative in June 2009.

In April 2010 the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The original claim of service connection for a 
psychiatric disability was denied by the RO in an unappealed 
rating decision in November 1977; this denial was most 
recently confirmed by an unappealed rating decision in June 
2004.   

2.  The evidence received since the June 2004 rating decision 
is cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not by itself or in connection with the evidence 
previously assembled raise a reasonable possibility of 
substantiating the claim for service connection for paranoid 
schizophrenia.  


3.  Throughout the pendency of the appeal, there has not been 
evidence of three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting. 

4.  Throughout the pendency of the appeal, the evidence has 
not shown either 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side.

5.  Throughout the pendency of the appeal, the evidence has 
not shown large or thrombotic, irreducible hemorrhoids, with 
excessive redundant tissue, evidencing frequent recurrences.

6.  The Veteran is service-connected for sinusitis, rated as 
10 percent disabling; residuals of a nasal fracture, rated as 
0 percent disabling; and hemorrhoids, rated as 0 percent 
disabling.  His combined disability rating is 10 percent.  

7.  The Veteran has completed two years of college.  He last 
worked full time in 1982.  He has worked as a security guard. 

8.  The Veteran's service-connected disabilities are not 
shown to preclude the Veteran from securing or following a 
substantially gainful occupation consistent with his 
educational background and previous work history.  


CONCLUSIONS OF LAW

1.  The June 2004 rating decision that denied reopening of 
service connection for paranoid schizophrenia is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been received to reopen 
a claim for service connection for paranoid schizophrenia.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2009).  

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent for service-connected sinusitis are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6513 (2009).

4.  The criteria for the assignment of a compensable 
evaluation for service-connected residuals of a nasal 
fracture are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6502 (2009).

5.  The criteria for the assignment of a compensable 
evaluation for service-connected hemorrhoids are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2009).

6.  The criteria for the assignment of a TDIU rating are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim. 73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of 
Appeals for Veterans Claims (Court) established additional 
requirements with respect to the content of notice for 
reopening claims.  The Veteran was provided notice pertaining 
to the requirements of Kent in June 2008 correspondence.  
Specifically, the Veteran was notified as to the reason for 
the denial of his claim for service connection for 
schizophrenia (no evidence demonstrating that his diagnosed 
schizophrenia was in any way related to his active service), 
and that he must submit evidence demonstrating a relationship 
to service in order to reopen his claim.  

The Veteran was given ample time to respond to that notice 
and provide evidence that relates to the previously 
unestablished facts, prior to the initial adjudication of the 
claim in August 2008, and the readjudication of his claim in 
June 2009.  

With respect to the Veteran's claims for increased ratings, 
the United States Court for Veterans Appeals had held that at 
a minimum, adequate VCAA notice in an increased rating claim 
required that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements (contained in the 
veteran's court's decision) were not disturbed by the Federal 
Circuit's decision. 

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court reversed that 
decision based upon a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S. Ct. 1696, 1699 (2009).  The Supreme Court 
held that a mandatory presumption of prejudicial error in 
every instance of defective VCAA notice was inappropriate and 
that determinations concerning harmless error should be made 
on a case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

Here, neither the appellant nor his representative has 
identified any deficiency in notice which would compromise a 
fair adjudication of the claims.  Nevertheless, the Board has 
considered whether any defective notice provided to the 
appellant resulted in prejudicial error.

Although the Supreme Court reversed the presumptive prejudice 
framework set forth in Sanders, it did not find fault with 
the analysis for determining whether a VCAA notice error 
affected the essential fairness of the adjudication.  
Accordingly, where there is a defect in the content of VCAA 
notice, it may be established that such error did not affect 
the essential fairness of the adjudication by showing that 
the essential purpose of the notice was not frustrated.  See 
Sanders, 487 F.3d at 889.  Such a showing may be made by 
demonstrating, for example, (1) that the claimant had actual 
knowledge of what was necessary to substantiate the claim and 
that the claim was otherwise properly developed, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim, or (3) that 
the benefit could not be awarded as a matter of law.  Id.; 
see also Vazquez-Flores, 2 Vet. App. at 46.  

Actual knowledge may be established by statements or actions 
by the claimant or the claimant's representative 
demonstrating an awareness of what is necessary to 
substantiate his or her claim.  Id. at 48 (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).  

Because a finding of prejudice is warranted only if an error 
affects the essential fairness of the adjudication, 
consideration should also be given to whether the post-
adjudicatory notice and opportunity to develop the case that 
was provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim served to render any pre-
adjudicatory VCAA notice errors non-prejudicial.  Id. at 46.

In the June 2008 letter VA notified the Veteran that he 
should submit evidence showing that his service-connected 
disabilities had worsened in severity.  He was also told that 
he could substantiate the claims with a statement from his 
doctor, containing the physical and clinical findings, the 
results of any laboratory tests or X-rays, and the dates of 
the examinations and tests.  He was also instructed that he 
may submit statements from other individuals who were able to 
describe from their knowledge and personal observations in 
what manner his disabilities had become worse.  

The June 2008 letter also informed the Veteran as to what 
evidence VA was responsible for obtaining, and what evidence 
VA would help the Veteran get.  

Accordingly, the Board finds that VA satisfied its duty to 
notify the Veteran with respect to this claims for increased 
ratings under the VCAA in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).

For these reasons, the Board finds that the Veteran will not 
be prejudiced by the adjudication of his claims at this time.  
The Veteran either had actual knowledge or a reasonable 
person could be expected to understand what was needed.  
Thus, even assuming a notice error, the Board concludes the 
error was harmless.  See Medrano v. Nicholson, 21 Vet. App. 
165, 170 (2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

Further, the Board finds that the post-adjudicatory 
correspondence and adjudicatory process render any notice 
deficiencies nonprejudicial because the Veteran was provided 
notice of the missing elements and subsequent adjudication.  
Accordingly, the Board finds that any error in the notices 
provided to the Veteran on his claims have not affected the 
essential fairness of the adjudication.

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  He 
was told it was his responsibility to support the claims with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, he 
submitted evidence in connection with his claims that shows 
he understood the need to provide VA with information and 
evidence to support his claims.  As such, the Board finds 
that any defects in the notice given to the Veteran relating 
to his claims are not prejudicial.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's available service treatment records are in the 
claims file.  VA treatment records are in the record.  The 
Veteran has not identified any treatment aside from that 
which is already of record.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
Veteran has adequately identified.  38 U.S.C.A. § 5103A(b)(1) 
(West 2002).  Thus, VA has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When a 
claim is one to reopen a finally decided claim, however, VA 
is not obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2009). Because 
the Veteran has failed to submit new and material evidence to 
reopen his claim for service connection for schizophrenia, VA 
was not obligated to provide him with a medical examination.

With respect to the claims of entitlement to increased 
ratings, the Veteran was provided VA examinations with 
respect to his sinusitis, residuals of a nasal fracture, and 
hemorrhoid disabilities in June 2008.  The Veteran has not 
stated that any of these disabilities have worsened since the 
date of the most recent examinations.  Accordingly, an 
additional examination is not required.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).  

The reports of examination in this case are adequate, in that 
the examination report indicates that the examiner was able 
to review the Veteran's records, the examiner considered an 
accurate history related by the Veteran, and the examinations 
captured the Veteran's present levels of disability, as is 
the primary concern with an examination regarding a claim for 
an increased rating.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

New and Material Evidence

The RO initially denied the Veteran's claim of entitlement to 
service connection for schizophrenia in a November 1977 
rating decision.  At the time of the denial, the RO found 
that there was no probative evidence demonstrating that the 
Veteran developed a psychiatric disorder in service, or that 
his claimed psychiatric disorder was otherwise related to his 
active service, and the claim was denied.  In several 
subsequent rating decisions, and most recently in June 2004, 
the RO declined to reopen the Veteran's previously denied 
claim of entitlement to service connection for schizophrenia, 
for the same reasons given at the time of the November 1977 
decision.

Although in the August 2008 rating decision currently on 
appeal the RO declined reopen the previously denied claim, 
the Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the November 1977 decision and 
the most recent decision in June 2004 became final because 
the Veteran did not file a timely appeal of the decisions.

The claim for service connection may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The appellant filed this application to 
reopen his claim in February 2008.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, a June 1962 VA examination report, a 1980 VA 
hospital report, private physicians' statements dated from 
November 1981 to October 2003, and VA examination reports 
dated in July 1988 and March 1989.    

The Veteran's service treatment records did not reveal any 
complaints or findings of a psychiatric disability.  

The Veteran was hospitalized at a VA facility from May to 
June 1980 for a psychotic depressive reaction.

According to the November 1981 statement from D.L.C., M.D., 
the Veteran had paranoid schizophrenia as a maturation of a 
depressive neurosis with paranoid features "that he had been 
suffering during long time ago."  The Veteran indicated that 
the problems he had had at work beginning in 1969, especially 
with his supervisor, caused his problems.

According to a November 1983 VA examination report, the 
Veteran had had problems with his supervisor at work 
beginning in 1977 with subsequent referential paranoid 
ideation.  Paranoid schizophrenia was diagnosed.  

Private and VA treatment records dated after 1983 continued 
to show treatment for paranoid schizophrenia.

The pertinent evidence received by VA since the June 2004 
rating decision consists of a May 2004 private physician's 
statement indicating that the Veteran had a current diagnosis 
of schizophrenia, VA examination and treatment records 
through June 2008, and statements by and on behalf of the 
Veteran.

The additional treatment records show that the Veteran 
continued to receive treatment for schizophrenia.  These 
records do not include any opinions as to whether the 
Veteran's schizophrenia was related to his active service.  

The May 2004 statement from the private physician showed only 
that the Veteran had continued to receive treatment for 
schizophrenia.  The physician did not relate the Veteran's 
schizophrenia to his active service.

The Veteran underwent a VA psychiatric evaluation in August 
2007.  It was reported that he could not work due to paranoid 
schizophrenia, with onset directly related to his work 
experience.  No opinion as to whether his schizophrenia was 
related to his service was rendered.

The evidence received by VA after June 2004 does not include 
evidence linking the Veteran's postservice paranoid 
schizophrenia to service.  In fact, the August 2007 VA 
evaluation shows that the Veteran's psychiatric problem is 
related to civilian employment that began a number of years 
after service discharge.

The Board finds that the additional evidence received since 
the June 2004 RO decision, while new, does not relate to the 
unestablished fact necessary to substantiate the claim by 
showing a current diagnosis of paranoid schizophrenia due to 
service, so does not raise a reasonable possibility of 
substantiating the claim.  Morton v. Principi, 3 Vet. App. 
508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992).  (observing that evidence of the claimant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  

The only other evidence associated with the claims file 
consists of the Veteran's lay assertions, reflecting his 
contention that the disability on appeal was incurred as a 
result of military service.  The Veteran's statements are 
redundant of assertions made in connection with the prior 
claims, and, thus, are cumulative of evidence already 
considered.  As the Veteran is not shown to be other than a 
layperson without appropriate medical training and 
expertise, he is not competent to render a probative 
(persuasive) opinion on a medical matter, such as the 
etiology of a disability.  See, e.g., Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.  
To the extent that the previously denied claim on appeal 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Accordingly, the Board finds that the claim for service 
connection for paranoid schizophrenia is not reopened.

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, as in this case, the present level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

A.  Sinusitis

The Veteran was originally granted service connection for 
sinusitis in a September 1958 rating decision and assigned a 
0 percent evaluation.  A 10 percent evaluation was assigned 
for sinusitis by rating decision in April 1964, effective in 
January 1964 under Diagnostic Code 6513.  As the Veteran's 10 
percent disability rating has been in effect for more than 20 
years it is protected.  38 C.F.R. § 3.951(b) (2009).  A claim 
for increase was received by VA in February 2008.  The 
Veteran has not submitted any statements in support of his 
claim explaining why he believes he is entitled to an 
increased rating.

The General Rating Formula for sinusitis provides a 
noncompensable (0 percent) rating for sinusitis that is 
detected by X-ray only.  A 10 percent rating is assigned for 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
assigned for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
38 C.F.R. § 4.97, Diagnostic Code 6513 (2009).  A Note to the 
General Rating Formula for Sinusitis provides that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97.

VA outpatient treatment records dated from January 2001 to 
August 2006 do not contain any complaints or findings 
involving the Veteran's sinusitis.

On VA sinus examination in June 2008, the Veteran complained 
of a stuffy nose.  He did not complain of interference with 
breathing or purulent discharge.  Physical examination did 
not reveal any obstruction, allergic/vasomotor rhinitis, or 
tissue loss.  There was no effect on his daily activities.  
Chronic rhinitis/sinusitis was diagnosed.  It was noted that, 
as the Veteran has aged, the disability caused by dry nose 
and sinus disorder had increased and this was compounded by 
his neurological problems.  It was noted on VA general 
medical evaluation in June 2008, however, that the Veteran's 
sinuses were normal.

Despite the notation in June 2008 that the Veteran's 
sinusitis had worsened, the examination results in June 2008 
do not reveal any incapacitating episodes of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment or of more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  In fact, the Veteran did not 
complain of headaches or purulent discharge; and his 
sinusitis did not affect his daily activities.  Consequently, 
a rating in excess of 10 percent for sinusitis is not 
warranted.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular ratings are 
found to be inadequate, consideration of an extraschedular 
rating commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for the Veteran's 
sinusitis, but findings supporting a rating higher than 10 
percent have not been documented.  In addition, it has not 
been shown that the service-connected disability has required 
frequent periods of hospitalization or has produced marked 
interference with the Veteran's employment.  Therefore, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that the Veteran 
has been entitled to no more than a 10 percent rating for his 
sinusitis throughout the pendency of the appeal.  As the 
preponderance of the evidence is against the claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Nasal Fracture

The Veteran was originally granted service connection for the 
residuals of a nasal fracture in a September 1958 rating 
decision and assigned a 0 percent evaluation under Diagnostic 
Code 6502, which pertains to traumatic deviation of the nasal 
septum.  A claim for increase was received by VA in February 
2008.  The Veteran has not submitted any statements in 
support of his claim explaining why he believes he is 
entitled to an increased rating.

VA's rating schedule provides that the maximum rating that 
may be assigned for deviation of the nasal septum is 10 
percent, which requires either 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2009).  Under 
38 C.F.R. § 4.31, where the criteria for a compensable rating 
under a diagnostic code are not met, and the schedule does 
not provide for a zero percent evaluation, as in Diagnostic 
Code 6502, a zero percent evaluation will be assigned when 
the required symptomatology is not shown.  38 C.F.R. § 4.31 
(2009).

VA outpatient treatment records dated from January 2001 to 
August 2006 do not contain any complaints or findings 
involving the residuals of the Veteran's nasal fracture.

On VA sinus examination in June 2008, the Veteran noted that 
he had sustained a fracture of the nasal bone, which had been 
set in the 1960's.  There was no interference with breathing, 
no obstruction, and no septal deviation.  There was also no 
effect on his daily activities.  On VA general medical 
evaluation in June 2008, the septum was considered normal.  

As the examination findings in June 2008 do not show any 
nasal disability due to fracture, there is no evidence of 
either 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.  Therefore, a 
compensable evaluation is not warranted for the service-
connected residuals of a nasal fracture.  

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular ratings are 
found to be inadequate, consideration of an extraschedular 
rating commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for the residuals of 
the Veteran's nasal fracture, but findings supporting a 
compensable rating have not been documented.  In addition, it 
has not been shown that the service-connected disability has 
required frequent periods of hospitalization or has produced 
marked interference with the Veteran's employment.  
Therefore, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that the Veteran 
has not been entitled a compensable rating for the residuals 
of his nasal fracture at any time during the pendency of the 
appeal.  As the preponderance of the evidence is against the 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Hemorrhoids

The Veteran was originally granted service connection for 
hemorrhoids by an August 1962 rating decision and assigned a 
0 percent evaluation under Diagnostic Code 7336.  A claim for 
increase was received by VA in February 2008.  The Veteran 
has not submitted any statements in support of his claim 
explaining why he believes he is entitled to an increased 
rating.

Diagnostic Code 7336 provides for a noncompensable evaluation 
where external or internal hemorrhoids are mild or moderate.  
A 10 percent rating is warranted for large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences.  A maximum 20 percent rating 
is warranted for hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures.  38 C.F.R. § 4.114.  
Diagnostic Code 7336 (2009).

VA outpatient treatment records dated from January 2001 to 
August 2006 do not contain any complaints or findings of 
hemorrhoids.

It was reported on VA rectal evaluation in June 2008 that the 
Veteran was not receiving any treatment for his hemorrhoids.  
The Veteran denied experiencing rectal bleeding, prolapse, 
recurrent anal infections, rectal incontinence, or 
hemorrhoids.  Physical examination did not reveal any 
hemorrhoids, fistula, stricture, or sphincter impairment.  
The diagnosis was of hemorrhoids in the past with no current 
hemorrhoids.  

Because the evidence shows no recent problem with 
hemorrhoids, which means the Veteran has no more than mild 
hemorrhoids, there is no evidence of the findings necessary 
for a compensable rating for service-connected hemorrhoids.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular ratings are 
found to be inadequate, consideration of an extraschedular 
rating commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for the Veteran's 
hemorrhoids, but findings supporting a compensable rating 
have not been documented.  In addition, it has not been shown 
that the service-connected disability has required frequent 
periods of hospitalization or has produced marked 
interference with the Veteran's employment.  Therefore, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that the Veteran 
has not been entitled a compensable rating for hemorrhoids at 
any time during the pendency of the appeal.  As the 
preponderance of the evidence is against the claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran asserts that his service-connected disabilities 
prevent him from obtaining and maintaining substantially 
gainful employment.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that a veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  
Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2009).  

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Neither nonservice-connected disabilities nor advancing age 
may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b) (2009).  
In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2009).  

The record reflects that the Veteran has completed two years 
of college.  On general VA examination in June 2008 he 
reported a history of having worked as a security guard.  
According to the Veteran's TDIU application, he last worked 
on a full time basis in 1982.  The Veteran is currently 
service-connected for sinusitis, rated as 10 percent 
disabling; residuals of a nasal fracture, rated as 0 percent 
disabling; and hemorrhoids, also rated as 0 percent 
disabling.  His combined disability rating is 10 percent.  
Therefore, he does not meet the percentage standards for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  

A TDIU rating may be granted on an extraschedular basis, 
pursuant to 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities but who fail to meet the 
percentage standards set forth in 38 C.F.R. 
§ 4.16(a).

The Board does not have jurisdiction to assign such an 
extraschedular rating.  VAOPGCPREC 6-96 (August 16, 1996); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  An 
extraschedular rating is requested by the RO and approved by 
the Under Secretary Benefits or by the Director of 
Compensation and Pension Services.
The RO has considered entitlement to a TDIU rating on an 
extraschedular basis and has determined that referral for 
such extraschedular rating is not appropriate (see the June 
2009 Statement of the Case).  The Board may accordingly 
consider the issue without prejudice to the Veteran.

A schedular rating itself is recognition that a claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1; Van Hoose, supra.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the Veteran's 
average earning impairment due to service-connected 
disorders.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).

The Board thus must determine whether the Veteran is 
unemployable by reason of his service-connected disabilities 
alone, taking into consideration his educational and 
occupational background.  As noted above, the Veteran has 
completed two years of college.  He last worked full time in 
1982 and has work experience as a security guard.  

The Board finds that the preponderance of the evidence does 
not support a finding that the Veteran's service-connected 
disabilities alone cause marked interference with 
employability.  In fact, it was determined on VA general 
medical examination in June 2008 that the Veteran's service-
connected disabilities did not cause any significant effect 
on his employability.  Although there is evidence on file 
that the Veteran's paranoid schizophrenia and Parkinson's 
disease prevent him from working, neither of these disorders 
is service-connected.  Additionally, the Veteran has not been 
frequently hospitalized for his service-connected 
disabilities.

The Board therefore finds that any further consideration or 
referral of this matter under the provisions of 38 C.F.R. § 
4.16(b) is not necessary or appropriate at this point.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence shows that the Veteran 
does not meet the threshold criteria for award of a TDIU, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)





ORDER

As new and material evidence has not been received, service 
connection for paranoid schizophrenia is not reopened; the 
appeal is denied.

An evaluation in excess of 10 percent for service-connected 
sinusitis is denied.  

A compensable evaluation for service-connected residuals of a 
nasal fracture is denied.  

A compensable evaluation for service-connected hemorrhoids is 
denied.

TDIU is denied.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


